Citation Nr: 1633766	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  11-32 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of cold injury to the hands.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and D.M.



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from June 1975 to January 1977.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In May 2016, the Veteran and D.M., his fiancée, testified during a hearing before the undersigned that was conducted by videoconference.  A transcript of the hearing is of record.

The issue of entitlement to service connection for residuals of cold injury to the hands is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Current bilateral hearing loss and tinnitus had their onset in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 1112(a), 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112(a), 1137; 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A.§§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007), overruled on other grounds Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In Walker, the Federal Circuit held that regulations providing for service connection based on continuity of symptomatology only applied to chronic diseases specifically listed in 38 U.S.C.A. § 1101, including sensorineural hearing loss as a disease of the nervous system.  Tinnitus, as a disease of the nervous system, is deemed a chronic disease.  Fountain v. McDonald, 27 Vet. App. 258 (2015).

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (court) stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id. at 159.  The court explained that, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability", the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The court cited with approval a medical text, which states that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The record shows a current diagnosis of bilateral hearing loss consistent with VA regulations and tinnitus, that the Veteran is competent to report, during the appeal period (10/12/10 VBMS VA examination). 

The remaining questions are whether there was a disease or injury in service and whether there is a link between the current disabilities and the in-service disease or injury. 

The Veteran's service treatment records do not discuss hearing loss or tinnitus.  His Report of Transfer or Discharge (DD Form 214) shows that his main occupation in service was helicopter repairman.  He reported daily noise exposure on the flight line as a helicopter mechanic, was exposed to small arms fire on the qualifying range in 1975, and operated a 21/2 ton truck also, all without hearing protection (5/12/16 VBMS Hearing Testimony, statement; Board hearing transcript at pages 
5-6; 2/26/16 VBMS Correspondence; 12/5/11 VBMS VA 9 Appeal to Board of Appeals; 1/3/11 VBMS Notice of Disagreement).

During his Board hearing, the Veteran reported the onset of hearing loss and tinnitus in service.  In his May 2016, statement, he reported experiencing ear pain and dizziness after the weapons fire exercise that he was told would pass.  The hearing loss did not pass.  He said he may have first mentioned tinnitus in 2010 because he was never previously asked about it but it was traceable back to the cause of his profound noise-induced hearing loss in service.  He is competent to report observable symptoms of hearing loss disability, such as decreased hearing and ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also Layno v. Brown, 6 Vet. App. at 470.

There is no documentation of any pertinent complaints for many years after service.  On the other hand, the Veteran had aircraft noise exposure in service and the absence of documented complaints is not dispositive.  In general, the Board may not rely on the absence of evidence as substantive negative evidence, the exception being when there is an evidentiary basis establishing that a fact in question would ordinarily have been recorded in the document or documents in question.  See Horn v. Shinseki, 25 Vet. App. 231, 239 & n. 7 (2012).

The Veteran submitted graphed results of audiograms performed in September 1982 and May 1984, that he was advised the graph showed "noise bumps" at 4000 and 6000 Hertz bilaterally, due to extreme loud noise (2/26/16 VBMS Education General, pps. 1-2).

The October 2010 VA audiology examination report includes the Veteran's report of noise exposure from aircraft while on active duty.  He had some occupational and recreational noise exposure as a civilian working in a mill and participating in woodworking.  The Veteran had problems with constant tinnitus that began one year ago.  The examiner found that the Veteran's tinnitus was likely a symptom associated with his bilateral hearing loss.

The examiner opined that the Veteran's hearing loss and tinnitus were less likely than not caused by or related to military noise exposure.  The examiner reasoned that the Veteran's service medical records show normal hearing on entrance and separation examinations.  There was no evidence of hearing loss, or pattern of hearing damage, to suggest noise-induced effects on hearing.

The examiner did not explain why military noise exposure was insufficient to cause bilateral hearing loss, other than the normal findings on separation examination.

The February 2010 VA opinion is of limited probative weight because it was essentially based solely on a lack of medical evidence of treatment for bilateral hearing and tinnitus problems in the Veteran's service treatment records.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

Based on the evidence of record, including the credible statements provided by the Veteran, he spent a good part of his military career working in proximity to aircraft noise while in active service, a setting in which he was exposed to considerable acoustic trauma, without ear protection.  His exposure to acoustic trauma in service is established as consistent with the circumstances of his service.

The VA audiologist did not provide a probative opinion as the VA examiner seemed to require confirmatory evidence in the service treatment records, that is contrary to court precedent.  The only probative evidence consists of the Veteran's reports.  These appear to be credible.  Service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. §§ 3.303(b), 3.309 (listing organic diseases of the nervous systems, which has been interpreted to sensorineural hearing loss and tinnitus, as a chronic diseases).

In view of the totality of the evidence, including the Veteran's likely in-service noise exposure and noise exposure since service, and his credible statements, the Board finds that the probative evidence of record is at least in equipoise as to the question of service connection and that bilateral hearing loss and tinnitus are as likely as not due to noise exposure during his period of active service.  Under such circumstances, with the resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran reports that he sustained cold injury to his hands in January 1976 while working on an aircraft in subzero weather without gloves for several hours at night.  See Board hearing transcript at pages 3-4; 5/12/16 VBMS Hearing Testimony.  
A physician at the Bassett Army Community Hospital diagnosed frostbite with nerve damage and damaged blood vessels.  See Board hearing transcript at pages 3, 14.  

There appear to be some missing service treatment records.  In July 2010, the Veteran reported that he was treated in service for cold injury of his hands at Ft. Wainwright Meddac (7/22/10 VBMS VA 21-4138 Statement in Support of Claim).  In September 2010, the AOJ requested the name and date of the facility at which he was treated (9/16/10 VBMS Notification Letter).  The Veteran did not respond and the records he identified were not obtained.

It seems likely that the Veteran was treated at the Bassett Army Community Hospital Facility that was the headquarters of the U.S. Army Medical Department Activity-Alaska (Meddac).  Thus, efforts should be made to obtain all records of his treatment at that medical facility.  

Post service VA medical records in May 2010 includes the Veteran's history of frostbite of both hands while serving in Alaska (12/19/11 VVA CAPRI, pp. 91-92).  His hands now got easily cold and turned white.  Examination of his hands showed normal color and temperature, with radial pulse 2+ bilaterally; and ulnar pulse 2+ on the left with no ulnar pulse on the right.  In June 2011, the Veteran inquired about Raynaud's disease.  Id. at 127.  His history of frostbite was noted, that the clinic physician thought more likely than Raynaud's to be causing his temperature sensitivity in the hands.  The physician had a low suspicion of Raynaud's and thought his symptoms a likely sequela of frostbite.

In light of the Veteran's lay statements attesting to cold residual symptoms in his hands since soon after discharge from service, and the 2011 VA physician's opinion that the Veteran's complaints were a likely sequela of frostbite, he should be afforded a VA examination to assess the nature and etiology of his hand disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-81 (2006).  The threshold for finding a link between current disability and service is low, Locklear v. Nicholson, 20 Vet. App. 410 (2006), and has been met here via the lay and the 2011 VA physician's statements.  As such, the Board finds a remand is necessary for a VA examination.  

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Denver and the Lakewood Community Based Outpatient Clinic (CBOC) since January 2016 should be obtained.

Accordingly, the case is REMANDED for the following actions:

1. Obtain all service treatment records regarding the Veteran's treatment for cold injury of the hands in January 1976 at the U.S Army Medical Department Activity-Alaska, including the Bassett Army Community Hospital Facility.  

Efforts to obtain these records must continue until they are received; unless it is reasonably certain that such records of such service medical treatment do not exist, or that further efforts to obtain such records would be futile.

2. Obtain all medical records regarding the Veteran's VA treatment since January 2016, to include as referenced at the Denver VAMC and Lakewood CBOC.

If any requested records cannot be obtained, notify the Veteran of the missing records, the efforts made and of what additional actions will be taken with regard to his clam.

3. After completing the development requested above, schedule the Veteran for a VA examination by a physician to determine whether any current bilateral hand disability is the result of disease or injury in service.  The claims folder, including this remand, should be considered in the completed examination report or addendum. 

a. Does the Veteran have residuals of cold injury to the hands, including frostbite?  In identifying all current residuals of a cold injury to the hands, please consider medical and lay evidence dated both prior to and since the filing of the June 2010 claim for service connection.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

b. If so, is it at least as likely as not (50 percent probability or more) that the Veteran's current (present at any time since 2010) hand disability(ies), in whole or part, had their onset in service, are related to his reported in-service cold injury, or are otherwise the result of a disease or injury in service?

c. The examiner should provide a comprehensive rationale for any opinion.  The examiner is asked to discuss, as appropriate, the Veteran's post-service reports of symptoms.  Other points of note: 1) the Veteran is competent to report symptoms and observable history; 2) the absence of evidence of treatment for hand symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

d. If the examiner is unable to provide an opinion without resort to speculation, the examiner should explain whether this is due to the limits of medical knowledge in general, the limits of the examiner's medical knowledge, or there is additional evidence that would permit the needed opinion to be provided. 

4.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


